Citation Nr: 0608113	
Decision Date: 03/21/06    Archive Date: 03/29/06	

DOCKET NO.  05-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed both on a direct basis and as attributable to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for a skin disorder.  The veteran 
requested but later withdrew his request for a hearing to be 
conducted at the RO.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  The veteran was noted some time in late 1968 during 
service to have a dermatitis of the legs, buttocks, and 
trunk, but this is shown to have been treated and entirely 
resolved prior to service separation, and there is a complete 
absence of evidence of any chronicity of symptomatology of 
any similar dermatitis for many years after service 
separation.  

3.  The veteran has within the last several years manifested 
a dermatitis of the right upper arm, left cheek, forehead and 
back of neck which has been variously diagnosed as a pyogenic 
granuloma, and apparently by biopsy, an acute suppurative and 
chronic granulomatosis folliculitis and perifolliculitis 
associated reactive dermal fibrosis, which is not a skin 
disorder which may be presumed by law and regulation to be 
related to Agent Orange exposure from service in Vietnam, and 
it is not shown to be attributable to any incident, injury or 
disease of active military service.  



CONCLUSION OF LAW

The veteran's present skin disorder was not incurred or 
aggravated during active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence. 

The veteran was provided formal VCAA notice in August 2004 
prior to the issuance of the initial adverse rating decisions 
in this appeal.  That notification informed the veteran of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The RO posted an additional duty 
to assist letter to the veteran in August 2004 requesting 
that he provide certain additional evidence in support of his 
claim.  The veteran was provided the regulatory 
implementation of VCAA, the laws and regulations governing 
entitlement to his service connection claim for a skin 
disorder, and clear reasons and bases why that claim had been 
denied in a statement of the case in August 2005.  The 
service medical records, records of the veteran's private 
medical treatment, and treatment with VA have been collected 
for review.  It appears from the record that all relevant 
evidence has been collected for review and there is no 
argument that there remains outstanding evidence which has 
not been collected.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

There is a rebuttal presumption of entitlement to service 
connection for certain listed diseases diagnosed at certain 
specified times after service which are attributable to 
herbicide (Agent Orange) exposure for veterans who physically 
served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
for presumptive service connection due to herbicide exposure, 
consistent with the veteran's claim for a skin or 
dermatological disorder, are limited to chloracne or other 
acneiform disease, and porphyria cutanea tarda.  Each of 
these two dermatological disorders, which may be 
presumptively related to herbicide exposure, must under the 
governing regulation, be shown to have become manifest to a 
compensable degree of 10 percent or more within one year 
after the last date on which a veteran was exposed to an 
herbicide agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A lay-claimant, lacking 
any requisite medical expertise, is not competent to offer a 
medical opinion in support of a claim requiring such 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation do not constitute 
competent medical evidence.  

Analysis:  The service medical records reveal no 
dermatological problems at the time of enlistment.  A single 
entry in what appears to be late 1968 noted that the veteran 
had a dermatitis of the legs, buttocks, and trunk.  The 
veteran was prescribed a regimen of treatment and there is no 
indication that he ever sought or required any followup 
treatment at any time for the remainder of his military 
service.  The service separation examination in September 
1969 indicated that the skin was normal and there were 
neither complaints or findings of any dermatological 
problems.  In completing the report of medical history 
himself at separation, the veteran affirmatively indicated in 
the negative to the question of whether he had any skin 
diseases or boils.  Following service separation, there is a 
complete absence of any objective medical evidence of any 
chronic dermatological symptoms for some 30 years. 

The veteran filed his first claim for service connection for 
a dermatological disorder in July 2004, nearly 35 years after 
service separation.  He indicated that he was claiming jungle 
rot, but providing no indication of when or where this had 
ever been treated, only indicating that it had not been 
treated in service.  He indicated that he had a skin 
condition of the right arm and back of the neck which had 
been treated by a private dermatologist for the "past 4 
years."  He also be reported having been treated in the "past 
year" at the Sioux Falls VA Medical Center.  

The earliest VA outpatient treatment record relevant to the 
veteran's claim is a March 2004 dermatological consultation 
noting the existence of a large patch on the right upper arm 
which was noted to be an exudative draining plaque.  The 
diagnosis was pyogenic granuloma.  The veteran sought 
treatment with VA on multiple occasions after this time, and 
it is noted that the records revealed that health care 
providers were unsure of the appropriate diagnoses or 
etiological origin of the veteran's dermatological problem.  
It was reported on multiple occasions that the veteran was 
seeking treatment with a private physician (Dr. B) and that 
he had had punch biopsies taken for the purpose of 
determining a proper diagnosis.  These records reflect that 
the veteran was treated with a variety of topical 
applications and antibiotics without significant success.  

In July 2004, it was noted that the veteran wanted to become 
established as a new VA patient.  He reported having had a 
rash for the "past 3 years or more."  There was a lump on the 
back of the neck that drained and filled, and he reported 
having this for the "last year."  In August 2004, the veteran 
was again noted to have a nonhealing rash of the right upper 
arm "for several years."  There had also been biopsies of the 
left cheek, forehead and back of neck.  At that time, the 
lesion on the right upper arm was approximately 8 by 10 
centimeters, moist and erythematous without appearance of 
inflammation.  Later in August 2004, the veteran reported 
having these dermatological problems for the last "two or 
three years."  He had had cultures, biopsies, burning, and 
had been provided multiple creams and oral medications, and 
was currently on Sulfa.  

In March 2005, the veteran's private physician (Dr. B) wrote 
that the veteran had been affected with a chronic dermatitis 
for "greater than 25 years....."  He had sought multiple 
consultations without a definitive diagnosis.  This physician 
indicated that the last culture accomplished by him in 
December 2003 showed an "acute suppurative and chronic 
granulomatosis folliculitis and perifolliculitis associated 
reactive dermal fibrosis."  He then went on to state that 
this type of "presentation significant, very likely could be 
service connected."  He further wrote "please review Agent 
Orange exposure for this gentleman as he fits that category."  

In written statements including his substantive appeal, the 
veteran argued that he had been exposed to Agent Orange 
during his tour of service in Vietnam.  He reported that the 
equipment, tanks and artillery pieces that he worked on and 
under were likely covered in Agent Orange, and he believed 
this is how he became exposed.  He also wrote that he had an 
unexplained rash on his right side "for over 12 years."  

A preponderance of the available evidence on file is against 
the veteran's claim for service connection for dermatological 
disorder.  With respect to direct service connection, the 
veteran is shown to have had a single acute episode of a 
dermatitis affecting the legs, buttocks and trunk in 1968 
which is shown to have been acute and transitory and resolved 
with proper treatment prior to service separation.  The 
veteran is only shown to have sought or required treatment on 
a single occasion, no followup or treatment for chronic 
problems is demonstrated, and at service separation no skin 
or dermatological disorder of any kind is identified.  The 
veteran himself reported having no skin disease or boils at 
the time of service separation.  Following service 
separation, there is a period of some 30 years during which 
there is a complete absence of any objective clinical 
evidence demonstrating any chronicity of symptomatology 
consistent with those symptoms reported on one occasion 
during service in 1968.  

The earliest objective evidence demonstrating that the 
veteran currently has a chronic skin disorder commence in 
2004, the same year the veteran filed his claim, nearly 35 
years after he was separated from service.  In his 2004 
claim, the veteran reported having a skin condition of the 
right arm and back of neck for the past four years, which 
would place onset in approximately the year 2000.  Most of 
the VA outpatient treatment records include statements from 
the veteran that he had had his current problem for the past 
three or four years.  In his VA Form 9, substantive appeal, 
the veteran reported having had the unexplained rash for over 
12 years.  Finally, the veteran's private treating physician 
wrote in 2005 that the veteran had been affected by chronic 
dermatitis for greater than 25 years.  

The preponderance of the evidence on file, including the 
objective clinical records make it more likely than not that 
the veteran's current dermatological problems commenced some 
time in or after 2000.  This was the period of onset first 
reported by the veteran when initiating his current claim, 
and is the time frame most often reported to clinicians in 
the treatment records on file.  Although there are little 
details provided in the single episode of dermatitis noted 
during service in 1968, it does not appear that the type of 
dermatitis the veteran had at that time is the same 
dermatitis that he is shown to have at present.  It is clear 
that the dermatitis at present is fairly rare and difficult 
to diagnose.  What was initially diagnosed as a pyogenic 
granuloma was reported by the veteran's private doctor, 
apparently following punch biopsies, to be an acute 
suppurative and chronic granulomatosis folliculitis and 
perifolliculitis associated reactive dermal fibrosis.  This 
has clearly been difficult to treat, and certainly appears to 
be chronic in nature.  However, there is no competent 
evidence demonstrating that the veteran's present skin 
disorder is related causally to any incident, injury, 
disease, or exposure of active military service some 35 years 
earlier.  

The only medical evidence on file possibly relating the 
veteran's current skin problems to incidents of service is 
the March 2005 letter from the veteran's private physician.  
This brief letter states that the veteran's current problems 
"very likely could be" related to service.  This physician, 
however, failed to provide any reasons and bases or sound 
clinical reasoning for providing such opinion.  There is no 
indication of any kind that this physician has any experience 
or expertise with herbicide agents, dioxins, or Agent Orange 
specifically.  Moreover, it is noteworthy that this doctor 
reported that the veteran had a 25-year history of 
dermatological problems when all of the other competent 
evidence on file including most reports from the veteran 
himself only relate the veteran's current skin disorder to no 
more than a several year duration.  The Board finds this 
statement to be essentially speculative in nature and without 
any basis in clinical medicine.  

Both Congress and VA spent many years studying the 
statistical and medical evidence with respect to the possible 
and probable effects of Agent Orange exposure, and the 
resulting legislation only resulted in two specific 
dermatological conditions being presumptively related to such 
exposure; chloracne or other acneiform disease consistent 
with chloracne, and porphyria cutanea tarda.  The veteran has 
at no time been provided a competent medical diagnosis of 
either of these disabilities, nor are the signs and symptoms 
consistently reported for the veteran's current skin disorder 
consistent with those reported for chloracne and porphyria 
cutanea tarda.  Moreover, in accordance with the governing 
laws and regulations, for a veteran to be presumed to have a 
skin disease associated with Agent Orange exposure, it is 
required that a veteran actually manifest to a compensable 
degree of 10 percent a valid diagnosis of either chloracne or 
porphyria cutanea tarda within one year after service 
separation.  The veteran's current dermatological problem is 
shown to have first manifested in or around the year 2000.  

The veteran is shown to have had a single acute episode of 
dermatitis of the legs, buttocks and trunk during service in 
1968 which was entirely resolved prior to service separation 
and which is never shown to have been chronic at any time 
thereafter until present.  The veteran is shown to have 
manifested, in or around the year 2000, an acute suppurative 
and chronic granulomatosis folliculitis and perifolliculitis 
associated reactive dermal fibrosis which is different from 
and unrelated to the acute episode of dermatitis during 
service.  The veteran's current skin disorder, as currently 
diagnosed, may not be presumed to be related to herbicide or 
Agent Orange exposure because it is not shown to be 
chloracne, other acneiform disease, or porphyria cutanea 
tarda.  

There is a complete absence of any competent clinical 
evidence relating the veteran's currently diagnosed skin 
disorder to any incident, injury or disease of active service 
or to herbicide exposure.  The March 2005 private physician's 
statement is purely speculative in nature and completely 
lacking in any medical reasons or bases or other explanation 
indicating why the veteran's rather rare skin disorder, first 
manifested some 35 years after service, is somehow related to 
an herbicide or Agent Orange exposure decades in the past.  


ORDER

Entitlement to service connection for a chronic skin 
disorder, both on a direct basis and as secondary to 
herbicide exposure, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


